NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted June 23, 2010*
                                   Decided June 24, 2010

                                            Before

                               JOHN L. COFFEY, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               DANIEL A. MANION, Circuit Judge

No. 09‐1534

UNITED STATES OF AMERICA,                       Appeal from the United States District Court
           Plaintiff‐Appellee,                  for the Northern District of Illinois, 
                                                Eastern Division.
       v.
                                                No. 06 CR 138‐2
ISAIAH COLEMAN,
     Defendant‐Appellant.                       James B. Zagel,
                                                Judge.

                                          O R D E R

        Isaiah Coleman pleaded guilty to conspiracy to distribute cocaine, see 21 U.S.C.
§§ 846, 841(a)(1), and was sentenced to 156 months’ imprisonment.  We remand for
resentencing.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐1534                                                                                 Page 2

        At sentencing Coleman and the government presented evidence and arguments
regarding the appropriate guidelines calculation.  The government contended that Coleman
should be held responsible for 29 kilograms of cocaine and 3 kilograms of fentanyl, which
would yield a base offense level of 36, while Coleman argued that he was responsible only
for the roughly 3 kilograms of cocaine seized by law enforcement after he was arrested,
which would trigger a base offense level of 28.  See U.S.S.G. § 2D1.1(c)(2), (6).  The
government also argued that Coleman should be give three more offense levels for
supervising other members of the conspiracy, see U.S.S.G. § 3B1.1(b), and that he should not
receive the reduction he sought for acceptance of responsibility, see id. § 3E1.1.

        After hearing arguments, the district court declined to decide who was correct or to
apply the sentencing guidelines at all.  The guidelines, the court opined, are of little value in
drug cases.  The court recognized that a guidelines calculation begins with a determination
of the amount of drugs involved in the conspiracy, but concluded that “there is one single
guideline that ought to apply, and that is few or many.”  The court declared that it was
“affirmatively refusing to fix an amount” except to say that Coleman belonged in the “many
kilo” category.

       As for the other guidelines adjustments, the district court pronounced that Coleman
was a manager or supervisor (though without deciding whether he should be assessed two
or three levels for his role in the offense), and that it was questionable whether Coleman had
accepted responsibility.  “[B]ut those points in the context of this case,” the court opined,
“are relatively insignificant.”

       The first step in sentencing a defendant is to correctly calculate the applicable
guidelines range.  Gall v. United States, 552 U.S. 38, 49 (2007); United States v. Vrdolyak, 593
F.3d 676, 678 (7th Cir. 2010).  The sentencing court is entitled to disagree with the result of a
guidelines calculation or even to categorically reject the Sentencing Commission’s policy
choices.  Spears v. United States, 129 S. Ct. 840, 843‐44 (2009); United States v. Aguilar‐Huerta,
576 F.3d 365, 366‐67 (7th Cir.), cert. denied, 130 S. Ct. 811 (2009).  Yet before imposing
sentence, a judge must understand the Commission’s recommendations, which reflect the
goal of avoiding unwarranted disparities in sentencing, 18 U.S.C. § 3553(a)(6); United States
v. Corner, 598 F.3d 411, 416 (7th Cir. 2010) (en banc).  The district court bypassed that
important step in this case.

      We accept the government’s concession that the district court erred by refusing to
determine the correct guidelines range.

                                                                  VACATED and REMANDED.